In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00103-CV
                  ___________________________

IN RE SOUTHGATE CONSTRUCTORS, A TEXAS JOINT VENTURE, KIEWIT
   INFRASTRUCTURE SOUTH CO., AND AUSTIN BRIDGE & ROAD, LP,
                          Relators




                          Original Proceeding
             236th District Court of Tarrant County, Texas
                    Trial Court No. 236-304886-18


            Before Kerr, J.; Sudderth, C.J.; and Womack, J.
                 Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: April 16, 2021




                                         2